Citation Nr: 0804743	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 through 
December 1979, with additional reserve service through 
December 2002.  He died in July 2003, and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  At the time of his July 2003 death, the veteran was not 
service connected for any disability, and during his 
lifetime, he did not apply for service connection for any 
disability.

2.  The veteran's death certificate shows a self-inflicted 
shot gun wound to the neck and head as the veteran's sole 
cause of death.

3.  The claims folder contains one undated treatment record 
showing counseling for depression, but no competent medical 
evidence to indicate a cause and effect relationship between 
the veteran's cause of death and his active service.

4.  Statutory criteria for eligibility for dependant's 
educational assistance under Chapter 35, Title 38, United 
States Code are not met.





CONCLUSIONS OF LAW

1.  The criteria for service connection for cause of the 
veteran's death are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.302, 3.303, 3.312 (2007).

2.  The criteria for dependant's educational assistance under 
Chapter 35, Title 38, United States Code are not met. 38 
U.S.C.A. §§ 3500, 3501 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
cause of the veteran's death, as well as a claim for 
Dependent's Educational Assistance under 38 U.S.C. Chapter 
35. She contends that the veteran's suicide was a result of 
depression related to his active service. The preponderance 
of the evidence is against her claim as the claims folder is 
devoid of evidence showing that the veteran's suicide was 
related to any event of service.

To establish service connection for the cause of a veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.312.

Generally speaking, compensation shall not be paid if the 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs. 
38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). In 
order for suicide to constitute willful misconduct, the act 
of self-destruction must be intentional. A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct). It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected. 38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness. 
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction. 38 C.F.R. § 
3.302(b).

It is the Board's responsibility to evaluate the entire 
record on appeal. 
See 38 U.S.C.A. § 7104(a). When there is an approximate 
balance in the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran died in July 2003.  See Death Certificate.  At 
the time of his death, he was not service connected for any 
disability and had never filed a claim for service 
connection.  His death certificate shows that a self-
inflicted shot gun wound to the neck and head was his one and 
only cause of death.  The appellant contends that he suffered 
from depression as a result from physical injuries in 
service, which ultimately caused his suicide.  See September 
2003 appellant's statement in support of claim.

Because the veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c). As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional. A person of unsound mind, however, is 
incapable of forming intent.

The service medical records (SMRs) in this case are negative 
for any complaints, treatment, or findings related to a 
mental disability. The only post-service medical records 
included in the claims file show treatment in March 2003 for 
depression.  See March 2003 Behavioral Health Evaluation.  
The veteran's suicide came some four months after that 
report.  Resolving all doubt in the appellant's favor, the 
Board finds the preponderance of the evidence shows the 
veteran's cause of death, namely the self-inflicted gunshot 
wound to the neck head, was a result of mental unsoundness, 
because there is no reasonable adequate motive to commit 
suicide shown by the evidence of record.  See 38 C.F.R. § 
3.302(b)(2). None of the evidence suggests the veteran was of 
sound mind at the time of his death or was otherwise capable 
of forming the intent necessary for self-destruction. 
Accordingly, the Board finds that the veteran's act of 
suicide does not constitute willful misconduct as defined by 
the regulations and will proceed to analyze the appellant's 
claim on the merits.

The appellant's statement that the veteran had depression due 
to his active service, which ultimately led to his suicide is 
not questioned, however her statements are not competent 
medical evidence of such facts.  The Board has also 
considered the statements made by the veteran during his 
behavioral health evaluation, to the effect that he had 
experienced periods of depression during service.  Although 
lay evidence of this nature is acceptable to prove the 
occurrence of an injury (or symptoms) during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Competent medical evidence of depression (or other 
psychiatric diagnosis) related to service and ultimately 
leading to the veteran's suicide is required in order to 
grant the appellant's claim.   

The veteran's service and reserve records have been 
thoroughly reviewed and contain no evidence showing that the 
veteran complained of symptoms of or was diagnosed at any 
time with depression, or any psychiatric or psychological 
disability during his active or reserve service.  The service 
medical records for both periods of service were reviewed in 
full by the Board.  The veteran was treated for the common 
cold and several minor injuries during service, including an 
injured left finger in December 1978, an injured right knee 
in June 1979, a twisted ankle in November 1983, and back pain 
in May 2002.  He was not, however, treated for depression at 
any time during service.  

The March 2003 private behavioral health evaluation shows the 
diagnosis of dysthymic disorder and generalized anxiety 
disorder.  During the interview, the veteran did report that 
he was depressed during service because he was "accident 
prone," but there is no evidence in the record of such 
depression.  In fact, the very first indication of depression 
came in that March 2003 report.  And, the private physician 
attributed his disability to poor health, unemployment due to 
on the job injury, marital and family problems, and chronic 
pain.  See Axis IV diagnosis in March 2003 report.  

The examiner commented that it was highly likely that the 
veteran's depression and anxiety are directly related to his 
military service experiences.  The Board finds this opinion 
to be speculative as it was based upon history provided by 
the veteran which does not comport with the reported medical 
record in this case.  The examiner did not have access to the 
veteran's service medical record and was unable to comment on 
the fact that the veteran never complained about depression 
or anxiety during the years he served on active duty and in 
the reserves.  The Court has found that a physician's access 
to the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  Medical evidence that is speculative, 
general or inconclusive in nature cannot be used to support a 
claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  See also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the 
Board finds that the evidence provided in the March 2003 
report is not adequate to provide a basis to grant the claim.  

There is no basis in the medical evidence of record for the 
appellant's assertion that the veteran had post-service 
depression due to his active service that ultimately caused 
his suicide.  The appellant's argument that the veteran had 
depression as a result of his active service is not supported 
by the evidence of record. Although the Board is sympathetic 
with the appellant's loss of her husband, it finds a lack of 
competent and probative evidence to warrant a favorable 
decision.

In summary, the Board finds that a preponderance of the 
evidence supports a conclusion that the veteran did not have 
service-related depression at the time of his death and did 
not commit suicide as a result of such claimed condition. 
Therefore, service connection for the cause of the veteran's 
death is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application. See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Eligibility for Dependant's Educational Assistance 
Educational assistance is available to a surviving spouse of 
a veteran who either died of a service-connected disability 
or died while having a disability evaluated as total and 
permanent in nature resulting from a service-connected 
disability. 
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As discussed above, the veteran did not die of a service- 
connected disability. Nor did he have a disability evaluated 
as total and permanent in nature resulting from a service- 
connected disability at the time of his death. Accordingly, 
the appellant cannot be considered an "eligible person" 
entitled to receive Dependant's Educational Assistance (DEA) 
benefits. See 38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. § 3.807.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case. 
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit. See Sabonis v. Brown, 6 Vet. 
App. 426 (1994). The appeal for DEA benefits is denied as a 
matter of law.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the appellant in 
the development of her claims.  Sufficient evidence is 
available to reach a decision and she is not prejudiced by 
appellate review at this time.

VA sent the appellant a September 2003 letters informing her 
of the evidence necessary to establish entitlement to DIC 
benefits.  She was notified of what was necessary to 
establish her claims, what evidence she was expected to 
provide, and what VA would obtain on her behalf.  The letter 
also notified her that it is her responsibility to make sure 
VA had all pertinent evidence regarding her claims.  Thus, 
this letters satisfied the requirements of 38 C.F.R. 
§ 3.159(b)(1) (2007).  A November 2007 letter also informed 
the appellant of the type of evidence necessary to establish 
an effective date and a disability rating, as is required 
under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in substantiating 
her claims under  
38 C.F.R. § 3.159(c), (d) (2007).  Here, the appellant's 
statements, the veteran's active and reserve service medical 
records, and private treatment records have been associated 
with the claims folder.  The appellant has been afforded 
several opportunities, but has not notified VA of any 
additional available relevant records with regard to her 
claims.  In fact, in October 2007, the appellant notified VA 
that she had no additional evidence to submit.

The Board notes that no medical opinion was obtained with 
respect to the appellant's claim.  However, the evidence, 
which reveals that the veteran did not show symptoms of 
depression during service, and which does not reflect 
competent evidence showing a nexus between service and the 
veteran's suicide, warrants the conclusion that a remand for 
an opinion is not necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4).  As service and post-service 
medical records provide no basis to grant this claim, there 
is no basis for a medical opinion to be obtained.  

The decision in Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002), was considered here.  However, the outcome of this 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of evidence of an in-
service disease or injury, referral of this case to obtain a 
medical opinion would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
obtainment of a medical opinion under the circumstances here 
would be a useless act.  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
See also 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2005). 

The Board is also aware that in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the Court issued certain directives 
pertinent to cases where the issue is service connection for 
the cause of the veteran's death. However, in this case, the 
veteran was not service connected for any disability during 
his lifetime and the Hupp decision is therefore not for 
application. The Board believes that the record has been 
developed to the extent possible. "It is difficult to discern 
what additional evidence the VA could have provided to the 
[appellant] regarding what additional evidence [she] could 
submit to substantiate [her] claim." Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004). Based on the foregoing, the 
Board finds that VA fulfilled its VCAA duties to notify and 
assist the appellant, and, thus, no additional assistance or 
notification is required at this time.


ORDER

Service connection for cause of the veteran's death is 
denied.

DEA benefits under Chapter 35, Title 38, United States Code, 
are denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


